                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION


DANIEL RICH,

     Plaintiff,


-vs-                                                 CASE NO.: 1:19-CV-00234-MR-WCM

VERIZON WIRELESS SERVICES, LLC,
and EXPERIAN INFORMATION
SOLUTIONS, INC.,

     Defendants.

                                         /


          NOTICE OF SETTLEMENT AS TO VERIZON WIRELESS SERVICES, LLC


                  Plaintiff respectfully submits this Notice of Settlement to inform the Court as

follows:

1.        Plaintiff and Defendant VERIZON WIRELESS SERVICES, LLC have reached an

Agreement in principle and are in the process of finalizing a confidential settlement agreement.

2.        Plaintiff will file a Dismissal once the terms of the settlement agreement have been

completed.

3.         Accordingly, the parties request excusals from any upcoming filing or appearances

requirements.



Dated: April 2, 2020




         Case 1:19-cv-00234-MR-WCM Document 33 Filed 04/02/20 Page 1 of 2
                             Respectfully Submitted,

                             /s/Frank H. Kerney, III, Esquire
                             Frank H. Kerney, III, Esquire
                             Florida Bar #: 88672
                             Morgan & Morgan, Tampa, P.A.
                             201 North Franklin Street, 7th Floor
                             Tampa, FL 33602
                             Telephone: (813) 223-5505
                             Facsimile: (813) 223-5402
                             fkerney@forthepeople.com
                             mmartinez@forthepeople.com
                             Counsel for Plaintiff




Case 1:19-cv-00234-MR-WCM Document 33 Filed 04/02/20 Page 2 of 2
